Exhibit 10.2 Shareholders' Meeting Royal Invest Europe B.V.

Minutes of the Extra-ordinary General Meeting of Shareholders of Royal Invest
Europe.B.V. ("the Com­pany"), a private company with limited liabi­lity with its
registered seat in Amsterdam, The Nether­lands, held on October 22, 2008.


The meeting appointed as chairman Mr Jerry Gruenbaum, law­fully representing the
common and preferential sharehol­der of the Compa­ny, Royal Invest International
Corp. The preferred shareholder also being present at the meeting is ECM Hoff
Holding B.V.


The chairman appointed as secretary Mr L.J.C.M. Kassing.


The chairman opened the meeting and records that all shares issued by the
Company are represented at the meeting and that no regis­tered depository
receipts have been issued with the co-operation of the Company nor that the
right of usufruct has been attached to any share nor that any share has been
pledged.


So, despite the fact that no notice as prescribed by the Arti­cles of
Association and/or the law has been given, all unani­mous resolutions can be
passed legally.


The following resolutions are passed unanimously:


I.  
to accept resignation of the director Mr D. Havenaar of the company and to
honourable discharge him from his liabilities for the conduct of the affairs of
the company and give him full discharge;



II.  
to accept appointment of Mr. L.J.C.M. Kassing residing in Belgium as managing
director of the company and will be paid by Royal Invest International Corp for
his services as part of RIIC’s management team for a consideration of € 15.000
per month with a minimum term for services of one year. RIIC will enter into a
separate management services agreement for this purpose;





There being no other business to be put before the meeting the chairman then
termin­ates the meeting, after which these minutes were finalized on November 6,
2008 and signed by him and the secre­tary in fourfold.


/s/ Jerry
Gruenbaum                                                            /s/
L.J.C.M. Kassing
The
chairman                                                                                    The
secretary





